Exhibit 10.1

DEVON ENERGY CORPORATION

ANNUAL INCENTIVE COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2017

1. Purpose of this Plan. The purpose of the Devon Energy Corporation Annual
Incentive Compensation Plan (Amended and Restated Effective as of January 1,
2017) (the “Plan”) is to provide a link between compensation and performance,
motivate Participants (as defined below) to achieve corporate performance
objectives, and enable Devon Energy Corporation (the “Company”) to attract and
retain high quality Eligible Employees (as defined below).

2. Definitions. As used herein, the following definitions shall apply:

(a) “Affiliated Entity” means any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an “affiliate” of the Company as defined
in Rule 12b-2 promulgated under Section 12 of the Exchange Act, in any case as
determined by the Committee.

(b) “Board” means the Board of Directors of the Company.

(c) “Bonus” means a cash payment made pursuant to this Plan.

(d) “Change in Control” shall have the same meaning as set forth in the
Company’s 2017 Long-Term Incentive Plan, dated effective as of June 7, 2017 (or
any successor to that plan).

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation Committee of the Board, or any successor
committee thereto, and/or such other committee of the Board, sub-committee of
the Committee, or officer of the Company as is appointed or designated by the
Board or the Committee, as applicable, to administer this Plan (or any part
hereof) or is otherwise identified in the Company’s corporate governance
documents as being responsible for determining the compensatory arrangements of
certain Eligible Employees; provided, however, that with respect to awards or
payments hereunder intended to be Performance-Based Compensation, the Committee
shall consist of two or more non-employee members of the Board, each of whom is
an “outside director” within the meaning of Section 162(m) of the Code; provided
further, however, that with respect to Bonus awards that are not intended to be
Performance-Based Compensation, to the extent permitted by the Committee’s
charter, the powers and authority of the Committee under this Plan may be
delegated to the Company’s Chief Executive Officer or other employee(s) and, in
connection therewith, all references to the Committee in this Plan shall be
deemed references to the Company’s Chief Executive Officer or such employee(s)
as it relates to those aspects of this Plan that have been so delegated.

(g) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m) of the Code.

 

Page 1 of 10



--------------------------------------------------------------------------------

(h) “Director” means a member of the Board who is not an Employee.

(i) “Disability” means a “total and permanent disability,” as such term is
defined in Section 22(e)(3) of the Code.

(j) “Eligible Employee” means any Employee who (i) holds the title or position
of Executive Vice President or above or (ii) is an “officer” as such term is
defined in Rule 16a-1(f) promulgated under Section 16 of the Exchange Act.

(k) “Employee” means any person who is in the employ of the Company, a
subsidiary or an Affiliated Entity, subject to the control and direction of the
Company, the subsidiary or the Affiliated Entity as to both the work to be
performed and the manner and method of performance.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended

(m) “Participant” shall mean any Eligible Employee who receives an award under
this Plan.

(n) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

(o) “Performance Goal” means the goal(s) (or combined goal(s)), which may or may
not be related to Performance-Based Compensation, as determined by the Committee
to be applicable to a Participant’s Bonus award. As determined by the Committee,
the Performance Goals applicable to a Bonus award may be described in terms of
Company-wide objectives and/or objectives that are related to the performance of
an individual Participant or of an Affiliated Entity, division, department or
function within the Company or an Affiliated Entity in which the Participant is
employed. Performance Goals may differ among Participants and Bonus awards.

(p) “Performance Period” means a fixed period established by the Committee with
a minimum period of twelve (12) and over which the attainment of the Performance
Goals applicable to a Bonus award, as set by the Committee, is to be measured.

3. Administration of this Plan.

(a) The Committee. This Plan shall be administered by the Committee.

(b) Powers of the Committee. Subject the provisions of this Plan (including any
other powers given to the Committee hereunder), the Committee shall have the
authority, in its discretion, to:

(i) establish the duration of each Performance Period;

(ii) select the Eligible Employees who are to be Participants in this Plan for
such Performance Period;

 

Page 2 of 10



--------------------------------------------------------------------------------

(iii) determine the specific Performance Goal or Goals for each Performance
Period and the relative weighting of those goals, establish one or more
designated levels of attainment for each such goal and set the Bonus potential
for each Participant at each corresponding level of attainment;

(iv) certify the level at which the applicable Performance Goal or Goals are
attained for the Performance Period and determine, on the basis of that
certification, the actual Bonus for each Participant in an amount not to exceed
his or her maximum Bonus potential for the certified level of attainment;

(v) exercise discretionary authority, when appropriate, to reduce the actual
Bonus payable to any Participant below his or her Bonus potential for the
attained level of the Performance Goal(s) for the Performance Period;

(vi) construe and interpret the terms of this Plan and awards made under this
Plan;

(vii) establish additional terms, conditions, rules or procedures for the
administration of this Plan; provided, however, that no Bonus shall be awarded
under any such additional terms, conditions, rules or procedures which are
inconsistent with the provisions of this Plan; and

(viii) take such other action, not inconsistent with the terms of this Plan, as
the Committee deems appropriate.

Subject to the provisions of this Plan, the Committee will have the authority
and discretion to determine the extent to which awards under this Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation, and to take such action, establish such procedures, and impose
such restrictions at the time such awards are granted as the Committee
determines to be necessary or appropriate to conform to the applicable
requirements relating thereto. Notwithstanding any provision of this Plan to the
contrary, if an award under this Plan is intended to qualify as
Performance-Based Compensation, and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

The Committee is authorized to interpret this Plan, to adopt administrative
rules, regulations, and guidelines for this Plan, and may correct any defect,
supply any omission or reconcile any inconsistency or conflict in this Plan or
in any award. All decisions and determinations by the Committee shall be final,
conclusive and binding on the Company, its subsidiaries, Affiliated Entities,
the Participants, and any other persons having or claiming an interest
hereunder.

 

Page 3 of 10



--------------------------------------------------------------------------------

(c) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board, members of the Committee or other persons who
administer this Plan shall be defended and indemnified by the Company, to the
extent permitted by law, on an after-tax basis against (i) all reasonable
expenses (including attorneys’ fees) actually and necessarily incurred in
connection with the defense of any claim, investigation, action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any Bonus awarded hereunder and (ii) all amounts
paid by them in settlement thereof (provided such settlement is approved by the
Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within 30 days after the
institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to handle and defend the same.

4. Coverage. Eligible Employees may be included as Participants in this Plan,
except to the extent the Committee may elect to exclude one or more Eligible
Employees from participation in a designated Performance Period. Participation
in this Plan in any one Performance Period does not entitle an individual to
participate in future Performance Periods.

5. Terms and Conditions of Bonus Awards.

(a) Pre-Established Performance Goals. With respect to Bonuses that are intended
to be Performance-Based Compensation, payment of such Bonuses shall be
conditioned upon the attainment of one or more pre-established, objective
Performance Goals over the designated Performance Period. The Committee shall
establish such objective Performance Goal(s) with respect to each Participant in
writing not later than (i) 90 days after the commencement of the Performance
Period to which the Performance Goals relate or (ii) the date on which
twenty-five percent (25%) of such Performance Period has been completed (or such
other date as may be required or permitted under Section 162(m) of the Code),
provided that the outcome of the Performance Goals must be substantially
uncertain at the time of their establishment. Performance Goals with respect to
Bonuses that are intended to be Performance-Based Compensation shall be based
solely on one or more of the business criteria described in Section 6 hereof and
shall be weighted, equally or in such other proportion as the Committee shall
determine at the time such Performance Goals are established, for purposes of
determining the actual Bonus amounts that may become payable upon the attainment
of those goals. For each Performance Goal, the Committee may establish one or
more designated levels of attainment and set the Bonus potential for each
Participant at each designated performance level. Alternatively, the Committee
may establish a linear formula for determining the Bonus potential at various
points of Performance Goal attainment. Under no circumstances, however, shall
the aggregate Bonus potential for any Participant for any Performance Period
exceed the applicable maximum dollar amount set forth in Section 5(e).

(b) Committee Certification. As soon as administratively practicable following
the completion of the Performance Period, and prior March 15 of the year
following the year in which the Performance Period ends, the Committee shall
certify in writing the actual levels at which the Performance Goal or Goals
applicable to Performance-Based Compensation for that period have been attained
and determine, on the basis of such certified levels, the actual Bonus amount to
be paid to each Participant for that Performance Period. Such certification
shall be final, conclusive and binding on the Participant, and on all other
persons, to the maximum extent permitted by law. For purposes of this provision,
and for so long as the Code permits, the minutes of the Committee meeting in
which the certification is made may be treated as written certification.

 

Page 4 of 10



--------------------------------------------------------------------------------

(c) Committee Discretion. In determining the amount of the Bonus to be paid to a
Participant, the Committee shall not award a Bonus that exceeds the
Participant’s maximum Bonus potential for the certified level of attainment for
each applicable Performance Goal relating to qualifying the award as
Performance-Based Compensation. If the actual level of attainment is between two
of the pre-designated performance levels, the Bonus amounts payable to a
Participant will be interpolated on a straight-line basis between the two such
levels. In addition, the Committee may, in its discretion, reduce or eliminate
any Bonus that would otherwise be payable based on the certified level of
attained performance of Performance Goals relating to qualifying the award as
Performance-Based Compensation. In exercising its discretion to reduce the Bonus
payable to any Participant in connection with the preceding sentence, the
Committee may utilize any such objective or subjective criteria as the Committee
deems appropriate in its sole and absolute discretion.

(d) Right to Receive Payment. The Committee shall not waive any Performance Goal
applicable to a Participant’s Bonus award for a particular Performance Period,
except, in the Committee’s sole discretion, in the event of the Participant’s
death or Disability or a Change in Control.

(e) Individual Limitations on Awards. Notwithstanding any other provision of
this Plan, the maximum amount of any Bonus paid to a Covered Employee under this
Plan shall be limited to Six Million Dollars ($6,000,000) per each twelve
(12)-month period (or portion thereof) included within the applicable
Performance Period.

(f) Payment Date. Payment of Bonus amounts shall be made as soon as
administratively practicable following the end of the applicable Performance
Period, but in any event, no later than March 15 of the year following the year
in which the Performance Period ends (such date, the “Payment Date”).

(g) Separation from Service Prior to End of Performance Period. Participants who
cease Employee status prior to the last day of the Performance Period for any
reason other than as provided below shall forfeit any and all right to payment
under such Bonus and shall not be entitled to any Bonus payment for the
applicable Performance Period. If, however, a Participant ceases Employee status
prior to the last day of the Performance Period by reason of death or Disability
or in connection with an involuntary reduction in force or the Participant’s
retirement (in each case, as determined by the Committee in its sole
discretion), then the Committee shall have complete discretion to award a full
or pro-rated Bonus (reflecting the period of service prior to the ceasing of
Employee status), based on the level at which the applicable Performance Goals
are attained for the Performance Period.

 

Page 5 of 10



--------------------------------------------------------------------------------

(h) Deferral. If applicable, a Participant may defer any or all of an amount
otherwise payable in connection with the payment of a Bonus in accordance with
the provisions of the Company’s Non-Qualified Deferred Compensation Plan Amended
and Restated Effective as of April 15, 2014 (or any successor plan) (the
“Deferred Compensation Plan”) provided that: (i) the Participant makes such
election by delivering to the Company written notice of such election, at such
time and in such form as the Committee may from time to time prescribe in
accordance with the deferral requirements set forth in Section 409A of the Code;
(ii) such election is irrevocable; (iii) such deferred payment will be made in
accordance with the provisions of such Deferred Compensation Plan; and (iv) the
terms of the Deferred Compensation Plan and the election to defer under this
Plan comply with Section 409A of the Code.

(i) Withholding Tax. The Company shall withhold from all Bonus amounts such
amounts sufficient to satisfy federal, state, local and other applicable tax
withholding obligations arising from or in connection with the Participant’s
participation in this Plan, as well as such other deductions as may be
authorized by the Participant or as required by applicable law.

6. Performance Goals.

(a) Permitted Criteria. With respect to Bonuses that are intended to be
Performance-Based Compensation, Performance Goals established by the Committee
must be based on any one of, or combination of, the following: earnings;
earnings per share (actual or targeted growth); earnings before interest and
taxes; pretax earnings before interest, depreciation, amortization, exploration
and abandonment costs; pretax operating earnings after interest expense and
before incentives, service fees, and extraordinary or special items or operating
income; revenues; sales; debt level; cost reduction targets;
interest-sensitivity gap levels; cash flow (including, but not limited to, cash
flow before balance sheet changes, free cash flow, net cash flow, net cash flow
before financing activities, cash flow from operations, increase in cash flow
return); capital expenditures; weighted average cost of capital; debt/proved
reserves; net income or gross income (including, but not limited to, income
after capital costs and income before or after taxes); operating income;
expense; working capital; operating or profit margin; pre-tax margin;
contribution margin; return factors (including, but not limited to, return on
equity, capital employed, or investment; risk adjusted return on capital; return
on investors’ capital; return on average equity; return on assets; and return on
net assets); book value; operating expenses (including, but not limited to lease
operating expenses, severance taxes and other production taxes, gathering and
transportation and general and administrative costs); unit costs; net borrowing,
debt leverage levels, credit quality, or debt ratings; accomplishment of
mergers, acquisitions, dispositions, or similar business transactions
(including, but not limited to, acquisition goals based on value of assets
acquired or similar objectives); debt to debt plus stockholder equity; debt to
EBIT or EBITDA; interest coverage; total shareholder return; comparative
shareholder return; market price per share; book value per share; net asset
value per share; growth measures; debt to total capitalization ratio; asset
quality levels; investments; economic value added; stock price appreciation;
market capitalization; accounts receivables day sales outstanding; accounts
receivables to sales; achievement of balance sheet or income statement
objectives; market share; assets; asset sale targets; non-performing assets;
satisfactory internal or external audits; improvement of financial ratings;
charge-offs; regulatory compliance; employee retention/attrition rates;
individual business objectives; risk management activities,

 

Page 6 of 10



--------------------------------------------------------------------------------

corporate value measures which may be objectively determined (including ethics,
compliance, environmental, diversity commitment, and safety); amount of oil, gas
and/or other similar energy commodity reserves; costs of finding oil, gas and/or
other similar energy commodity reserves; reserve replacement ratio, reserve
additions, or other reserve level measures; drilling results; natural gas,
and/or oil and/or other energy commodity production, production and reserve
growth; implementation or completion of critical projects or processes;
production volume; sales volume; production efficiency; inventory to sales; and
inventory turns. Such Performance Goals may be measured not only in terms of the
Company’s performance but also in terms of its performance relative to the
performance of other entities or may be measured on the basis of the performance
of any of the Company’s business units or divisions or any parent or subsidiary
entity. Performance may also be measured on an absolute basis, relative to
internal business plans, or based on growth. As may be applicable, they may also
be measured in aggregate or on a per-share basis. Performance Goals need not be
uniform as among Participants.

(b) Authorized Adjustments. To the extent permitted by Section 162(m) of the
Code, in setting the Performance Goals with respect to Bonuses that are intended
to be Performance-Based Compensation within the period prescribed in
Section 5(a), the Committee may provide for appropriate adjustment as it deems
appropriate, including, but not limited to, one or more of the following items:
asset write-downs; litigation or claim judgments or settlements (including,
without limitation, any tax settlement with a tax authority); the effect of
changes in tax law, changes in accounting principles or other laws or principles
affecting reported results; changes in commodity prices; currency fluctuations
and/or foreign exchange gains or losses; severance, contract termination, and
other costs related to exiting, modifying or reducing any business activities;
costs of, and gains and losses from, the acquisition, disposition, or
abandonment of businesses or assets; gains and losses from the early
extinguishment of debt; gains and losses in connection with the termination or
withdrawal from a pension plan; expenses for productivity initiatives; items
attributable to any stock dividend, stock split, combination or exchange or
stock occurring during the performance period; stock compensation costs and
other non-cash expenses; items related to amortization of acquired intangible
assets; items that are outside the scope of the Company’s core, on-going
business activities; financing activities; impairment charges related to
goodwill or other intangible assets; unrealized gains or losses on investments
in debt and equity securities; any gain or loss recognized as a result of
derivative instrument transactions or other hedging activities; pension
curtailment or settlement charges; any infrequent and/or non-recurring items as
described in applicable Accounting Principles Board opinions or Financial
Accounting Standards Board statements, in management’s discussion and analysis
of financial condition and results of operation appearing in the Company’s
annual report to stockholders for the applicable year, including but not limited
to acquisition or merger and integration costs and/or in a press release or
conference call, publicly announced by the Company, relating to the Company’s
results of operations or financial condition for a completed quarterly or annual
fiscal period; and any other specified non-operating items as determined by the
Committee in setting Performance Goals.

7. Effective Date and Term of Plan. This Plan was originally effective on
January 1, 2012. This amended and restated Plan shall become effective
January 1, 2017; provided, however, that the provisions of this amended and
restated Plan with respect to Performance Goal(s) that are intended to qualify a
Bonus as Performance-Based Compensation shall only become effective upon
approval by the Company’s stockholders, and shall remain effective until the
first stockholders’ meeting in 2022, subject to any further stockholder
approvals (or re-approvals) mandated for Performance-Based Compensation under
Section 162(m) of the Code, and further subject to the right of the Board to
terminate this Plan as provided in Section 8.

 

Page 7 of 10



--------------------------------------------------------------------------------

8. Amendment, Suspension or Termination of this Plan. The Board may at any time
amend, suspend or terminate this Plan; provided, however, that no such
modification, amendment or termination shall be made without the consent of the
Participant, if such action would materially impair the rights of such
Participant to any Bonus that has been determined by the Committee to be due and
owing to the Participant under this Plan, but not yet paid. Any and all actions
permitted under this Section 8 may be authorized and performed by the Committee
in its sole and absolute discretion.

Notwithstanding the foregoing or any provision of this Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of this Plan with Section 409A or Section 162(m) of
the Code, the regulations promulgated thereunder or an exception thereto
regardless of whether such modification, amendment, or termination of this Plan
shall adversely affect the rights of a Participant under this Plan.

9. General Provisions.

(a) Transferability. No Participant in this Plan shall have the right to
transfer, alienate, pledge or encumber his or her interest in this Plan, and
such interest shall not (to the maximum permitted by law) be subject to the
claims of the Participant’s creditors or to attachment, execution or other
process of law. However, should a Participant die before payment is made of the
actual Bonus to which he or she has become entitled under this Plan, then that
Bonus shall be paid to the executor or other legal representative of his or her
estate.

(b) No Rights to Employment. Neither the action of the Company in establishing
or maintaining this Plan, nor any action taken under this Plan by the Committee,
nor any provision of this Plan itself shall be construed so as to grant any
person the right to remain in Employee status for any period of specific
duration, and each Participant shall at all times remain an employee at-will and
may accordingly be discharged at any time, with or without cause and with or
without advance notice of such discharge.

(c) Acknowledgement of Authority. All Bonuses shall be awarded conditional upon
the Participant’s acknowledgement, by participation in this Plan, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest in such Bonus.

 

Page 8 of 10



--------------------------------------------------------------------------------

(d) Company Policies. All Bonuses under this Plan shall be subject to any
applicable clawback or recoupment policy of the Company that is required by
applicable law or any applicable securities exchange listing standards and/or
that is otherwise adopted from time to time by the Board (or a committee
designated by the Board). The Board (or a committee designated by the Board)
shall have discretion with respect to any such clawback or recoupment policy to
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Employee, (ii) by reducing (subject to applicable law and the
terms and conditions of the applicable plan, policy, program or arrangement) the
amount that would otherwise be payable to the Employee under any compensatory
plan, program or arrangement maintained by the Company, a parent or a subsidiary
of the Company, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing or otherwise. By accepting awards under this Plan,
Employees agree and acknowledge that they are obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
any such award or amounts paid under this Plan subject to clawback pursuant to
such law, securities exchange listing standard or Company policy. Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
such award or amounts paid from an Employee’s accounts, or pending or future
compensation or awards under this Plan.

(e) Unfunded Obligation. Employees eligible to participate in this Plan shall
have the status of general unsecured creditors of the Company. Any amounts
payable to such Employees pursuant to this Plan shall be unfunded and unsecured
obligations for all purposes, including (without limitation) Title I of the
Employee Retirement Income Security Act of 1974, as amended. The Company shall
not be required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.
Employees shall have no claim against the Company for any changes in the value
of any assets that may be invested or reinvested by the Company with respect to
this Plan.

(f) Reliance on Reports. Each member of the Committee shall be fully justified
in relying or acting in good faith upon any report made by the independent
public accountants of the Company and its subsidiaries or Affiliated Entities
and upon any other information furnished in connection with this Plan by any
person or persons other than himself or herself. In no event shall any person
who is or shall have been a member of the Committee or of the Board be liable
for any determination made or other action taken or any omission to act in
reliance upon any such report or information or for any action taken, including
the furnishing of information, or failure to act, if in good faith.

(g) Successors. The terms and conditions of this Plan, together with the
obligations and liabilities of the Company that accrue hereunder, shall be
binding upon any successor to the Company, whether by way of merger,
consolidation, reorganization or other change in ownership or control of the
Company.

(h) Section 162(m). It is intended that this Plan comply with the provisions of
Section 162(m) with respect to Performance-Based Compensation awarded hereunder.
Notwithstanding the foregoing, the Board, Committee and the Company reserve the
right to make Performance Goal and payout determinations under this Plan that
would result in an Eligible Employee receiving a Bonus that does not qualify as
Performance-Based Compensation, notwithstanding the lack of deductibility with
respect to such Bonus.

 

Page 9 of 10



--------------------------------------------------------------------------------

(i) Section 409A. This Plan is intended to comply with the short-term deferral
rule set forth in the regulations under Section 409A of the Code in order to
avoid application of Section 409A of the Code to this Plan. If and to the extent
that any payment under this Plan is deemed to be deferred compensation subject
to the requirements of Section 409A of the Code, this Plan shall be administered
so that such payments are made in accordance with the requirements of
Section 409A of the Code. If an award is subject to Section 409A of the Code,
(i) distributions shall only be made in a manner and upon an event permitted
under Section 409A of the Code, (ii) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A of the Code, and (iii) in no event shall a Participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Section 409A of the Code. Any award granted under this Plan
that is subject to Section 409A of the Code and that is to be distributed to a
key employee (as defined below) upon separation from service shall be
administered so that any distribution with respect to such award shall be
postponed for six months following the date of the Participant’s separation from
service, if required by Section 409A of the Code. If a distribution is delayed
pursuant to Section 409A of the Code, the distribution shall be paid within 30
days after the end of the six-month period. If the Participant dies during such
six-month period, any postponed amounts shall be paid within 90 days of the
Participant’s death. The determination of key employees, including the number
and identity of persons considered key employees and the identification date,
shall be made by the Committee or its delegate each year in accordance with
Section 416(i) of the Code and the “specified employee” requirements of
Section 409A of the Code. Notwithstanding any provision of this Plan to the
contrary, if any benefit provided under this Plan is subject to the provisions
of Section 409A of the Code and the regulations issued thereunder (and not
excepted therefrom), the provisions of this Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A of
the Code and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed.)

(j) Governing Law. The validity, construction, interpretation and effect of this
Plan shall be governed and construed by and determined in accordance with the
laws of the State of Delaware, without giving effect to the conflict of laws
provisions thereof.

(k) Disclaimer. Notwithstanding any provision of this Plan to the contrary,
(a) none of the Company, the Board or the Committee warrants that any award
under this Plan will qualify for favorable tax treatment under any provision of
the federal, state, local or non-United States law; and (b) in no event shall
any member of the Committee or the Board, or the Company (or its employees,
officers, directors or affiliates) have any liability to any Employee (or any
other person) due to the failure of this Plan to satisfy the requirements of
Section 162(m) or 409A of the Code or any other applicable law for any tax,
interest, or penalties the Employee might owe as a result of the grant, holding,
vesting, exercise, or payment of any award under this Plan.

 

Page 10 of 10